UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 30, 2013 NATIONAL RURAL UTILITIES COOPERATIVE FINANCE CORPORATION (Exact name of registrant as specified in its charter) District of Columbia (state or other jurisdiction of incorporation) 1-7102 (Commission File Number) 52-0891669 (I.R.S. Employer Identification No.) 20701 Cooperative Way Dulles, VA 20166-6691 (Zip Code) (Address of principal executive offices) Registrant's telephone number, including area code:(703) 467-1800 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): qWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) qSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) qPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) qPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory; Arrangements of Certain Officers. On October 30, 2013, National Rural Utilities Cooperative Finance Corporation (“CFC”) was notified by Mr. Richard E. Larochelle, 61, that he plans to retire from his position as CFC's Senior Vice President of Corporate Relations effective December 31, 2013. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. NATIONAL RURAL UTILITIES COOPERATIVE FINANCE CORPORATION By: /s/ J.ANDREW DON J. Andrew Don Senior Vice President and Chief Financial Officer Dated:October 31, 2013
